Winslow, J.
Tbe sole question is whether tbe record of tbe justice shows that tbe judgment of tbe justice was rendered without jurisdiction. That be lost jurisdiction by tbe adjournment of October 26th is res adjudicaba as between these parties. Holz v. Rediske, 116 Wis. 353, 92 N. W. 1105. Tbe question is whether tbe docket shows that jurisdiction was regained by tbe appearance of Holz on tbe 2d of November. If this appearance was voluntary, jurisdiction was regained; if involuntary, it was not regained. Brosde *565v. Sanderson, 86 Wis. 368, 57 N. W. 49. Holz bad given no bond for bis appearance on tbe last-named day, bence tbe principle laid down in tbe last-named case does not apply; bnt it is claimed that, because be bad been arrested and brought into court by attachment, bis subsequent appearance must be considered involuntary. If it appeared that bis entry into court under arrest was tbe sole fact upon which tbe entry of bis appearance was predicated, this position would doubtless be correct; but tbe justice’s docket, which must be taken as true, does not, in our judgment, show this fact. It is true that it shows that Holz was arrested and brought into court, but it then states that be appeared in tbe action and asked for a continuance, which was granted. There is nothing which shows -that either tbe appearance or motion for continuance was coerced. On tbe contrary, tbe only reasonable inference from the statements of the docket is that they were voluntary acts. Tbe fact that Holz was under arrest did not prevent him from voluntarily appearing if be chose to do so. It must therefore be held that tbe docket shows that jurisdiction was regained by tbe voluntary appearance.
It is said that jurisdiction was lost by reason of tbe failure to try tbe case by jury after demand bad been made for tbe jury trial, but, as this ground was not alleged in tbe petition for tbe writ and is urged for tbe first time in this court, it will not be considered.
By the Court. — Judgment reversed, and action remanded with directions to affirm tbe judgment of tbe justice.